Case: 20-60665     Document: 00515688491         Page: 1     Date Filed: 12/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 29, 2020
                                  No. 20-60665                    Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Todd Ward, also known as Chicken,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CR-68-5


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Michael Todd Ward sought compassionate release from prison under
   18 U.S.C. § 3582(c)(1)(A)(i) due to his fear of contracting COVID-19. For
   the reasons set forth below, we AFFIRM the district court’s denial of his
   request.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60665      Document: 00515688491          Page: 2    Date Filed: 12/29/2020




                                    No. 20-60665


          Ward is currently serving a 151-month prison sentence for conspiring
   to distribute methamphetamine and cocaine, in violation of 21 U.S.C. § 846.
   On April 24, 2020, he submitted a request for compassionate release to the
   warden of the institution at which he is incarcerated, asserting that he is more
   vulnerable to COVID-19 due to his underlying medical conditions. The
   Bureau of Prisons denied his request two days later. On May 7, 2020, Ward
   filed an informal complaint resolution form, challenging the denial of his
   initial request for compassionate release. This complaint was denied on June
   2, 2020.
          Prior to the denial of his informal complaint, on May 21, 2020, Ward
   moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) in
   district court. The Government opposed Ward’s motion, asserting that
   Ward had not met § 3582(c)(1)(A)’s exhaustion requirement. The district
   court agreed with the Government and consequently dismissed Ward’s
   motion without prejudice.
          Under § 3582(c)(1)(A)(i), a district court may “modify a term of
   imprisonment” if “extraordinary and compelling reasons warrant such a
   reduction.”    Yet a defendant may only request such relief “after the
   defendant has fully exhausted all administrative rights to appeal a failure of
   the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse
   of 30 days from the receipt of such a request by the warden of the defendant’s
   facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). This exhaustion
   “requirement is not jurisdictional, but . . . is mandatory.” United States v.
   Franco, 973 F.3d 465, 467 (5th Cir. 2020), cert. denied, No. 20-5997, 2020 WL
   7132458 (U.S. Dec. 7, 2020). Hence, when there is a lack of waiver by the
   Government, a defendant seeking compassionate release must first submit a
   request for release to his warden and wait until he has “fully exhausted all
   administrative rights to appeal a failure of the Bureau of Prisons to bring a
   motion on the defendant’s behalf or the lapse of 30 days from the receipt of



                                          2
Case: 20-60665         Document: 00515688491              Page: 3       Date Filed: 12/29/2020




                                          No. 20-60665


   such a request by the warden of the defendant’s facility,” before he can file
   in federal court. 18 U.S.C. § 3582(c)(1)(A).
           There is no dispute that Ward had not fully exhausted his
   administrative remedies prior to filing his motion for compassionate relief.
   Thus, the dispute here centers on the meaning of the “lapse of 30 days”
   language. The district court ruled that the “lapse of 30 days” exhaustion
   method “applies only when the [Bureau of Prisons] has failed to respond to
   a compassionate release request within 30 days of its submission.” United
   States v. Ward, No. 1:17cr68-LG-JCG-5, 2020 WL 4032245, at *1 (S.D. Miss.
   July 16, 2020). Because Ward’s initial request was denied within thirty days
   of its submission, the district court held that this exhaustion method was
   inapplicable, and that Ward needed to fully exhaust his administrative
   remedies prior to filing a motion in federal court. Id. at *2.
           On appeal, Ward disputes the district court’s interpretation of
   § 3582(c)(1)(A), arguing that a defendant is free to file in federal court thirty
   days after the submission of a request to the warden, regardless of whether
   the Bureau of Prisons responds within the thirty-day period.1 However, even
   under Ward’s preferred interpretation of the statute, Ward’s claim failed, as
   he filed his motion in district court on May 21—less than thirty days after he
   submitted his initial request to the warden on April 24. See United States v.


           1
              Notably, the Third Circuit appears to have adopted this construction of the
   statute, albeit with limited explanation. See United States v. Harris, 973 F.3d 170, 171 (3d
   Cir. 2020) (per curiam) (reversing a district court that held that the defendant was required
   to fully exhaust his administrative remedies because the Bureau of Prisons responded to his
   request for compassionate release within the thirty day period and emphasizing that “the
   statute states that the defendant may file the motion thirty days after the warden receives
   his request”). But see United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020) (explaining
   that § 3582(c)(1)(A) permits courts “to grant compassionate release on a prisoner’s own
   request, provided that the prisoner first allowed the Bureau [of Prisons] to review the
   request and make a recommendation (or it let 30 days pass in silence)”(emphasis added)).




                                                3
Case: 20-60665     Document: 00515688491           Page: 4   Date Filed: 12/29/2020




                                    No. 20-60665


   Alam, 960 F.3d 831, 832, 836 (6th Cir. 2020) (affirming the dismissal of a
   motion for compassionate release that was filed less than thirty days after the
   defendant requested relief from his warden). Consequently, we need not
   address which interpretation is correct; we AFFIRM.




                                         4